           Case 1:18-vv-00834-UNJ Document 42 Filed 11/12/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0834V
                                     Filed: August 22, 2019
                                         UNPUBLISHED


    SUSAN WIGLEY,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                          Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On June 12, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a right shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on October 14,
2015. Petition at 1; Stipulation, filed August 22, 2019, at ¶¶ 1-4. Petitioner further
alleges that she received the vaccine in the United States, that the injuries and
sequelae lasted more than six months, and that there has been no prior award or
settlement of a civil action for damages as a result of her condition. Petition at 1, 3;
Stipulation at ¶¶ 3-5. “Respondent denies that petitioner suffered a SIRVA Table injury;
denies that the vaccine caused petitioner’s alleged shoulder injury, or any other injury;


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:18-vv-00834-UNJ Document 42 Filed 11/12/19 Page 2 of 7



and denies that her current condition is a sequelae of a vaccine-related injury.”
Stipulation at ¶ 6.

        Nevertheless, on August 22, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $47,500.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
        Case 1:18-vv-00834-UNJ Document 42 Filed 11/12/19 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

SUSAN WIGLEY,                                         )
                                                      )
                       Petitioner,                    )
                                                      )
        V.                                            ) No. l8-834V
                                                      ) Chief Special Master Nora Beth Dorsey
SECRETARY OF                                          )
HEALTH AND HUMAN SERVICES,                            )
                                                      )
                        Respondent.                   )


                                            STIPULATION

        The parties hereby stipulate to the following matters:

        I. Petitioner Susan Wigley ("petitioner") filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3 (a).

        2. Petitioner received flu and pneumococcal conjugate vaccines on or about October 14,

2015.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that she sustained a shoulder injury related to vaccine administration

("SIRVA") within the time period set fo11h in the Table, or in the alternative, that her alleged

shoulder injury was caused by the vaccine. She further alleges that she experienced the residual

effects of this condition for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
        Case 1:18-vv-00834-UNJ Document 42 Filed 11/12/19 Page 4 of 7




        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that her

current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the tenns of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21 (a)(l ), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $47,500.00, in the fonn of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa• l 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                  2
        Case 1:18-vv-00834-UNJ Document 42 Filed 11/12/19 Page 5 of 7




        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, ex·cept for any award

for attorneys' fees and litigation costs and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l Oet seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu and pneumococcal conjugate vaccinations

administered on or about October 14, 2015, as alleged by petitioner in a petition for vaccine

compensation filed on or about June 12, 2018, in the United States Court of Federal Claims as

petition No. I 8-834V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.



                                                     3
        Case 1:18-vv-00834-UNJ Document 42 Filed 11/12/19 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The patties further agree and understand that the award described in this

Stipulation may reflect a compromise of the pa11ies' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that either the flu vaccine or the pneumococcal

conjugate vaccine caused petitioner's alleged right shoulder ittjuries or any other injmy or her

current condition.

        I8. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION
I
I
I
I
I
I
I



                                                  4
       Case 1:18-vv-00834-UNJ Document 42 Filed 11/12/19 Page 7 of 7




Respectfully submitted,




SUSAN WIGLEY


ATTORNEY OF RECORD FOR                        AUTHORIZED REPRESENTATTVE
PETITIONER:                                   OF THE ATTORNEY GENERAL:



AMY A. SENERTH                                          INE E. REEVES
                                                                           -
MULLER BRAZIL, LLP                            Deputy Director
715 Twining Road, Suite 208                   Torts Branch
Dresher, PA t 9025                            Civil Division
(215) 885-1655                                U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                     ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                    RESPONDENT:
AND HUMAN SERVICES:


                                              ~ ),-- ~
TAMARA OVERBY                                 LARA A. ENGLUND
Acting Director, Division of                  Senior Trial Attorney
Injury Compensation Programs                  Torts Branch
Healthcare Systems Bureau                     Civil Division
U.S. Department of Health                     U.S. Department of Justice
and Human Services                            P.O. Box 146
5600 Fishers Lane                             Benjamin Franklin Station
Parklawn Building, Mail Stop 08Nl46B          Washington, DC 20044-0146
Rockville, MD 20857                           (202) 307-3013


Dated: _   _,_
            5>....,.Jc.:;..
                      J..:...   '-°'- -
                            ;._._\




                                          5
